Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-0828)

Complainant
v.

Evergreen Food Mart LLC
d/b/a Evergreen Gulf,

Respondent.
Docket No. C-13-997
Decision No. CR2952

Date: October 17, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Evergreen Food Mart LLC d/b/a
Evergreen Gulf, at 634 Wethersfield Avenue, Hartford, Connecticut 06114, and by
filing a copy of the complaint with the Food and Drug Administration's (FDA)
Division of Dockets Management. The complaint alleges that Evergreen Gulf
impermissibly sold cigarettes minors and failed to verify purchasers’ ages by
means of photo identification containing a date of birth, violating the Federal
Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. Part 1140. CTP seeks to impose a $500 civil
money penalty against Respondent Evergreen Gulf.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on August 21, 2013, CTP served
the complaint on Respondent Evergreen Gulf by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Evergreen Gulf has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21
C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 12:59 PM EST on February 27, 2012, at Respondent's
business establishment, 634 Wethersfield Avenue, Hartford, Connecticut
06114, an FDA-commissioned inspector observed the sale of a package of
Parliament cigarettes to a person younger than 18 years of age;

e At approximately 12:59 PM EST on February 27, 2012, at Respondent's
business establishment, 634 Wethersfield Avenue, Hartford, Connecticut
06114, an FDA-commissioned inspector observed that staff failed to verify,
by means of photo identification containing the bearer's date of birth, that a
cigarette purchaser was 18 years of age or older;

e Ina warning letter dated March 15, 2012, CTP informed Respondent of the
inspector's February 27, 2012 observations, and that such actions violate
ederal law, 21 C.F.R. §§ 1140.14(a) and 1140.14(b)(1). The letter further
warned that if Respondent failed to correct its violations, a civil money
penalty action or other regulatory action could occur;

e At approximately 10:57 AM on January 29, 2013, at Respondent's business
establishment, 634 Wethersfield Avenue, Hartford, Connecticut 06114, an
FDA-commissioned inspector documented the sale of a package of
Maverick Box cigarettes to a person younger than 18 years of age; staff
also failed to verify, by means of photo identification containing the
bearer's date of birth, the purchaser’s age.

These facts establish Respondent Evergreen Gulf's liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21
C.F.R. § 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140
under section 906(d) of the Act. 21 U.S.C. 387(a); see 21 U.S.C. § 387£(d)(1); 75
Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may
sell cigarettes to any person younger than 18 years of age. Under 21 C.F.R.

§ 1140.14(b)(1), a retailer must verify, by means of photo identification containing
the bearer's date of birth, that no cigarette purchaser is younger than 18 years
of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Evergreen Food Mart LLC d/b/a Evergreen Gulf. Pursuant to 21
C.F.R. § 17.11 (b), this order becomes final and binding upon both parties after 30
days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

